Citation Nr: 1404428	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-43 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for the left wrist, status post surgery.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2005 to October 2009.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

As an initial procedural matter, the Board notes that the August 2010 statement of the case also addressed a claim of entitlement to higher initial evaluation for left ear hearing loss, as adjudicated in the February 2010 rating decision; however, the Veteran limited his appeal to the left wrist claim above in his October 2010 substantive appeal (VA Form 9).  He did not perfect an appeal as to this other issue.

In addition, the Board notes that the Veteran specifically indicated that he did not want a hearing before the Board in his substantive appeal.  In a June 2011 written statement, the Veteran's representative indicated that the Veteran did not elect a Board hearing at the RO in his substantive appeal, but later checked a box on the statement that the Veteran elected a hearing.  A November 2011 written statement from the Veteran's representative again indicated that the Veteran elected a Board hearing at the RO in his substantive appeal.  The Veteran has not indicated in any submission after the filing of the substantive appeal that he requests a hearing before the Board, to include any time after the November 2011 letter from the RO notifying him that he had additional time to submit a hearing request.  As such, it appears that the Veteran's representative mischaracterized the contents of the substantive appeal in the June 2011 and November 2011 statements.  The Board finds that the Veteran did not request such a hearing, and no further action in this regard is necessary at this time.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

The Veteran was most recently afforded a VA examination in January 2010 in connection with his claim.  Thereafter, the Veteran alleged that his left wrist symptoms had increased in severity, to include functional impairment not addressed in the examination findings.  See April 2010 notice of disagreement (functional impairment); October 2010 substantive appeal (requesting reevaluation).

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  While the Board notes the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted, a more recent examination would be helpful for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected disability in this case.

In addition, the record reflects that the Veteran has received VA treatment beginning in December 2009.  As such, ongoing pertinent treatment records should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his left wrist.  After acquiring this information and obtaining any necessary authorization, the RO/AMC should obtain and associate these records with the claims file.

The RO/AMC should also obtain any outstanding and pertinent VA treatment records, including records from the San Diego Health Care System dated from January 2010 to the present and the San Luis Obispo Community Based Outpatient Clinic dated from April 2011 to the present.

2.  After obtaining any identified and outstanding records, the Veteran should be afforded a VA examination to determine the current severity and manifestations of his service-connected left wrist, status post surgery.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected left wrist disability.

The examiner should report all signs and symptoms necessary for rating the Veteran's left wrist disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and state whether there is any form of ankylosis (i.e., favorable or unfavorable) or equivalent functional impairment.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.
3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO/AMC on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans'' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

